NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1265-20

GREEN KNIGHT CAPITAL, LLC,

      Plaintiff-Appellant,

v.                                        APPROVED FOR PUBLICATION
                                                 October 18, 2021
GABRIEL CALDERON, a/k/a
                                              APPELLATE DIVISION
GABRIEL I. GOMEZ-CALDERON,
MRS. GABRIEL CALDERON,
a/k/a MRS. GABRIEL I. GOMEZ-
CALDERON, ROSA ELVIRA
CALDERON, THE 133 73rd
STREET CONDOMINIUM
ASSOCIATION, and STATE OF
NEW JERSEY,

      Defendants,

and

133 73rd STREET APT, LLC,

     Intervenor-Respondent.
______________________________

            Argued September 29, 2021 – Decided October 18, 2021

            Before Judges Whipple, Geiger, and Susswein.

            On appeal from the Superior Court of New Jersey,
            Hudson County, Chancery Division, Docket No.
            F-005626-20.
            Keith A. Bonchi argued the cause for appellant
            (Goldenberg, Mackler, Sayegh, Mintz, Pfeffer, Bonchi
            & Gill, attorneys; Keith A. Bonchi, of counsel and on
            the briefs; Elliott J. Almanza, on the briefs).

            Stephen McNally argued the cause for intervenor-
            respondent (Chiumento McNally, LLC, attorney;
            Stephen McNally, on the brief).

      The opinion of the court was delivered by

GEIGER, J.A.D.

      In this action to foreclose a tax sale certificate, plaintiff Green Knight

Capital, LLC appeals from three December 4, 2020 Chancery Division orders.

The first denied plaintiff's motion to bar redemption and impose a constructive

trust. The second granted respondent 133 73rd Street Apt, LLC's motion to

intervene and permit redemption. The third denied plaintiff's motion to set the

time, place, and amount of redemption as moot.

      The record discloses that plaintiff was the holder of a tax sale certificate

on a condominium unit located in North Bergen (the property). On April 22,

2020, after waiting the requisite two-year period, see N.J.S.A. 54:5-58 to -60,

plaintiff filed a complaint to foreclose on the property owner's right of

redemption and to obtain title to the property.       On September 22, 2020,

respondent purchased the property from defendant Gabriel Calderon in "as-is"

condition for $100,000. Calderon netted $63,194.58 from the sale.




                                                                           A-1265-20
                                        2
      On September 22, 2020, the date the sale of the property closed, a check

for the full redemption amount, including interest through September 30, 2020,

was sent to the tax collector. The check was received by the tax collector the

next day.   Plaintiff advised the tax collector that it rejected the attempted

redemption as illegal and directed the tax collector to return the redemption

funds. On September 24, 2020, plaintiff filed a request to enter default and

filed a motion for an order setting the time, place, and amount of redemption.

The motion remained undecided.

      On October 7, 2020, plaintiff filed a motion to bar redemption and

impose a constructive trust.     Although respondent had already tendered a

check for the full redemption amount, on November 17, 2020, respondent filed

a cross-motion to intervene and permit redemption before the last date for

redemption was set.      Indeed, the trial court did not set a last date and

ultimately denied plaintiff's motion to set the time, place, and manner for

redemption as moot.

      On December 4, 2020, the trial court issued a lengthy oral decision and

entered the three orders at issue. On appeal, plaintiff argues:

            The trial court committed reversible error by refusing
            to follow the Supreme Court's binding precedent under
            identical circumstances in Simon v. Cronecker, 189
            N.J. 304 (2007).




                                                                       A-1265-20
                                        3
      Plaintiff claims that respondent's attempted redemption was invalid

under Cronecker because respondent did not move for intervention before

attempting to redeem the tax sale certificate.        We disagree, finding the

controlling facts in Cronecker and the Court's companion opinion, Simon v.

Rando, 189 N.J. 339 (2007), to be materially distinguishable. We affirm the

three orders but do so for reasons different than those expressed by the trial

court.1

      In   Cronecker, "[a]   third-party   investor    contracted   to purchase

defendants’ properties and arranged for the redemption of the tax certificates,

without intervening first in the foreclosure action." 189 N.J. at 310. The

Court held that a third-party investor will be allowed to redeem a tax sale

certificate if the investor moves in a timely manner to intervene in the

foreclosure action, id. at 336-37, and offers more than nominal consideration,

id. at 334-36. The Court explained:

            When a person attempts to redeem a tax certificate,
            the tax collector need only look to the foreclosure
            complaint for the names of persons with an interest in
            the property. Any person not named in the complaint
            must move to intervene in the action. Without the

1
   See Hayes v. Delamotte, 231 N.J. 373, 387 (2018) (explaining that appellate
courts review orders, not opinions). An appellate court is "free to affirm the
trial court's decision on grounds different from those relied upon by the trial
court." State v. Heisler, 422 N.J. Super. 399, 416 (App. Div. 2011) (citation
omitted).


                                                                         A-1265-20
                                      4
            court’s approval, that person is not entitled to redeem
            the tax certificate. On the other hand, if the third-
            party investor properly intervenes and satisfies the
            court that more than nominal consideration has been
            offered for the property interest, then the court can
            issue an order making the investor a party to the
            foreclosure action. With that order and appropriate
            notice to the tax collector, the intervenor can then
            redeem the tax certificate.

            [Id. at 336-37 (citation omitted).]

The Court held that "before redeeming or causing to be redeemed the tax

certificate," the investor seeking to redeem "had the duty to apply for

admission to the foreclosure actions." Id. at 337. The investor "did not have a

right to tender funds to the tax collector without prior judicial authorization."

Ibid. The investor's "failure to follow the clear dictates of the Tax Sale Law

and our court rules renders any redemption or attempted redemption invalid ."

Ibid. Accordingly, "[o]ne who acquires an interest post-complaint and is not

named in the court’s order of redemption is barred from redeeming through the

tax collector." Id. at 336-37 (alteration in original) (quoting Simon v. Rando,

374 N.J. Super. 147, 157 (App. Div. 2005), aff’d, 189 N.J. 339 (2007)).

      Cronecker involved two consolidated cases. In the Cronecker matter,

the trial court entered an order setting August 22, 2005 as the last date to

redeem the tax sale certificate. Id. at 312. In September 2005, the plaintiff




                                                                          A-1265-20
                                        5
filed a motion to bar redemption. Ibid. In response, the investor "for the first

time" moved to intervene in the foreclosure action. Ibid.

      Similarly, in the Grivas v. Smyth matter, the last day to redeem the tax

certificate was set for March 14, 2005. Id.at 313. One day after the last date

set for redemption, the investor tendered a redemption check to the tax

collector. Id. at 314. The tax collector refused to accept the check. Ibid. The

foreclosure judgment was later vacated due to defective service of process on

the Smyths. Ibid. The last day to redeem was reset to September 8, 2005.

Ibid. Following remittance of the redemption amount to the tax collector on

September 6, 2005, the plaintiff refused to release the tax sale certificate and

discharge the lien on the property. Ibid. The plaintiff then moved to bar the

redemption and the investor cross-moved to compel the plaintiff to discharge

the tax lien. Ibid.

      In Rando, a holder of a tax sale certificate initiated a foreclosure action.

Rando, 374 N.J. Super. at 150. On May 16, 2003, the trial court entered an

order setting the amount to redeem and July 7, 2003, as the last day to redeem

the tax certificate. Ibid. A third-party investor that purchased prior tax sale

certificates sought to redeem the tax sale certificate held by the plaintiff

without first intervening in the pending foreclosure action. Id. at 151. On July

8, 2003, the tax collector accepted the redemption amount. Ibid. The trial



                                                                           A-1265-20
                                        6
court entered final judgment in favor of the plaintiff that same day. Ibid. On

July 31, 2003, the investor filed a motion to intervene in the foreclosure action

and to vacate the final judgment. Ibid. The trial court granted the motion.

Ibid. We reversed the trial court and the Supreme Court affirmed. Rando, 189

N.J. at 342. The Court reiterated that a third-party investor "must intervene in

the foreclosure action before attempting to redeem the certificate in the tax

collector's office." Id. at 343. "Accordingly, after purchasing the prior tax

certificates for more than nominal consideration, had [the investor] timely

intervened in the tax sale foreclosure action, with the court's approval it then

could have redeemed plaintiffs' subsequently acquired tax certificates." Id. at

344.

       Here, in contrast to Cronecker, an order setting the time, place, and

amount of redemption was never entered, much less entered before respondent

tendered the redemption amount and filed its motion to intervene. And, unlike

in this matter, the investor in Rando waited until twenty-four days after the last

date to redeem and twenty-three days after the entry of judgment to move to

intervene in the foreclosure action.        We thus find these facts materially

distinguishable.

       We hold that when an investor has an interest in the property in

foreclosure, is prepared to redeem the tax sale certificate, and files a motion to



                                                                           A-1265-20
                                        7
intervene in the foreclosure action before the entry of an order setting the last

date for redemption, the investor is permitted to intervene and redeem the tax

certificate. Accordingly, we affirm the three orders entered by the trial court.

      We do not reach the issue of whether the consideration paid by

respondent was nominal. Plaintiff did not raise or brief that issue on appeal.

"An issue not briefed on appeal is deemed waived." Woodlands Cmty. Ass'n

v. Mitchell, 450 N.J. Super. 310, 319 (App. Div. 2017) (quoting Sklodowsky

v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011)). We deem the issue

waived.

      Affirmed.




                                                                           A-1265-20
                                        8